NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                         March 23, 2015

      Philip Delbert Fraissinet                   Hon. Greggory A. Teeter
      Thompson & Horton LLP                       Thomas J. Henry Injury Attorneys
      3200 Southwest Fwy., Suite 2000             521 Starr Street
      Houston, TX 77027-7528                      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00481-CV
      Tr.Ct.No. 2013CCV-61773-4
      Style:    Brett William Bostian, Lynda Ann De Leon, Ryan Elizondo & Doyne Scott
                Elliff v. Josephine Limon


             On March 5, 2015, at oral argument, this Court was informed that this matter was
      to be removed from the docket. To date, we have not received the motion to dismiss.
      Please forward same as soon as practicable.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch